DETAILED ACTION

The amendment filed on 07/09/21 has been fully considered and made of record in the instant application.
Reasons for Allowance

Claims 1-2, 4-6 and 8-12 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 1. Specifically, the combination of a shallow trench isolating structure, which is formed in a substrate, wherein, the shallow trench isolating structure comprises: the first side wall having a first slope relative to the surface of the substrate, and a surface of the first side wall having a first roughness; and a second part, having a second side wall extending from the first side wall of the location with the first depth to a location with a second depth inside the substrate, the second depth being greater than the first depth, the second side wall having a second slope relative to the surface of the substrate, and a surface of the second side wall having a second roughness, wherein, the second slope is greater than the first slope, wherein, the second roughness is greater than the first roughness and wherein, a ripple extending in a depth direction of the substrate is formed on the surface of the second side wall; or, a corrugated edge or a valley shape extending in the depth direction of the substrate is formed on the surface of the second side wall.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/             Primary Examiner, Art Unit 2814